DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5,6,9,11,12,14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallsworth et al. (USP 4,246,676).
Hallsworth et al. disclose a vacuum interface lid 14 comprising: an output port 40 couplable to a vacuum source; an intake port 18 couplable to a material transfer conduit; a flange portion 14 configured to engage a top rim of a container 12 (see figs. 1,2). Claim 1
The output port 40 couplable to a vacuum source includes: an output port 40 configured to at least partially receive an end portion of a vacuum conduit 44 coupled to the vacuum source (see figs.1,2). Claim 2
The output port configured to at least partially receive an end portion of a vacuum conduit coupled to the vacuum source includes: an output port configured to frictionally retain the end portion of the vacuum conduit coupled to the vacuum source.
The output port 40 couplable to a vacuum source includes: an output port 40 having an external wall portion having a first diameter and an internal wall portion having a second diameter smaller than the first diameter, the internal wall portion being at least partially disposed within the external wall portion (see fig.2). Claim 5
The intake port 18 couplable to a material transfer conduit includes: an intake port 18 configured to at least partially receive an end portion of the material transfer conduit 24. Claim 6
The flange portion 14 includes: a seal 16 disposed at least partially within the flange portion and configured to contact the top rim of the container when the flange portion engages the top rim of the container 12. Claim 9
The flange portion 14 has an external diameter greater than a widest diameter of the top rim of the container 12 (shown in fig.2). Claim 11  
The flange portion 14 is integral to the vacuum interface lid 14 (shown in figs. 1 and 2). Claim 12
The reference further discloses the lid 14 having a deflection tube 20 disposed under the intake port 18 (see fig.2). Claim 14  
The reference further discloses a check valve (shown in fig.3) disposed under the output port 40. Claim 15
 Finally, the reference discloses a float retainer tube 60 disposed under the output port 40; and a float 54 disposed within the float retainer tube 60, wherein the float 54 is configured to rise within the float retainer tube 60 during filling of the container 12 with material until the float 54 becomes pinned against a seat 62 of the output port 40 (see fig.3). Claim 16


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3,4,7,8,13 are rejected under 35 U.S.C. 103 as being unpatentable over Hallsworth et al. (USP 4,246,676).
The Examiner takes Official Notice that canister vacuums are known in the art to use a friction fit coupling between hoses and inlet and outlet ports of the canister and would have been obvious to use for coupling the hoses and ports in the vacuum system in Hallsworth et al. Claims 3,7
The court has held, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Accordingly, the dimensions specified in claims 4 and 8 are considered to be obvious. Claim 4,8
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale




The court has also held, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
 Plastics are known materials of choice in molding the lids and tanks of canister vacuums and would have been obvious to mold the container 12 and lid 14 of the vacuum in Hallsworth et al. Claim 13
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hallsworth et al. as applied to claim 1 above, and further in view of Jacobs (USP,4,538,741).
Hallsworth et al. is silent as to the details of the seal of the lid 14 to the container 12. Jacobs discloses sealing a lid 12 to the upper rim 20 of a container 10 where the lid includes a projection portion 32 or 38 which has an internal diameter less than a widest diameter of the top rim 20 of the container 10 (see figure 3). Accordingly, it would have been obvious to one skilled in the art to construct the flange of the lid 14 in the vacuum in Hallsworth et al. as taught in Jacobs since the lid is sealed to the upper rim of the container. Claim 10
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited USP references are related to the claimed invention.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723